DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based applications, 61/802,162 (provisional) and 14/214,617 (non-provisional), filed 3/15/2013 and 3/14/2014, respectively.  

Drawings
The Drawings filed on 30 July 2019 have been acknowledged. 

Specification
The specification, as originally filed, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a geocode lookup engine configured to”, as disclosed in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The above-mentioned element is disclosed within the specification disclosure as follows: 
At least instant specification, ¶ [0071], discloses the geocode lookup engine (150 of Figure 1) is a software application or a set of related software applications configured to execute on one or more hardware processors. The geocode lookup engine (150 of Figure 1) can include one or more reader threads configured to perform multiple concurrent reverse geocode lookups using data (e.g., a geocode trie structure) in the geocode repository (115 of Figure 1). The geocode lookup engine (150 of Figure 1) can be a component of a service-oriented architecture (SOA) or any other software platform, either inside or outside of the geocode system (100), in accordance with various embodiments. In one or more embodiments of the invention, one or more components of the geocode lookup engine (150 of Figure 1) reside in a cloud computing application in a network distributed system. In one or more embodiments of the invention, geocode lookup engine (150 of Figure 1) is integrated within or operatively connected to one or more other components of the geocode system (100 of Figure 1). 
At least instant specification, ¶ [0077], discloses the steps of Figure 12 can be performed to construct a model for performing reverse geocode lookups. The steps of Figure 12 can be performed, for example, by a geocode analysis module (e.g., geocode analysis module (145) of Figure 1, discussed above). 
At least instant specification, ¶ [0078], discloses the steps of Figure 13 can be performed to perform reverse geocode lookups using a geocode trie structure. The steps of Figure 13 can be performed, for example, by a geocode lookup engine (e.g., geocode lookup engine (150) of Figure 1, discussed above) in communication with a client computing device. 
The above-mentioned description of the geocode lookup engine makes clear the structure and/or algorithm for the impacted feature.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1


Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea associated with data lookups (using geohash values to perform geocode lookups). Specifically, the claims, each, directs itself to the abstract idea of: 

Claim 1:
“identifying a geographic area comprising a set of overlapping geometries; creating a set of variably sized tiles representing each of the overlapping geometries, wherein each tile of the set of variably sized tiles is defined by a geohash value, and wherein a size of each tile of the set of variably sized tiles is dependent on a granularity of the geohash value; and constructing a geocode trie structure representing the set of variably sized tiles, wherein the geocode trie structure is used to perform a reverse geocode lookup based on a geohash input value”.

Claim 7:
“receiving a reverse geocode lookup request identifying location coordinates; generating a geohash value based on the location coordinates; traversing a geocode trie structure based on the geohash value; identifying a most granular tile of the geocode trie structure matching the geohash value; and providing an identifier of the most granular tile in response to the request.”  

Claim 8: 
“receive a reverse geocode lookup request identifying a location coordinate; generate a geohash value based at least on the location coordinate; traverse a geocode trie structure based on the geohash value; identify a most granular tile of the geocode trie structure matching the geohash value; and provide an identifier of the most granular tile in response to the request.”  

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 is claimed at a level of granularity where the most basic interpretation of the limitations can be deemed abstract. The concepts recited in claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively include additional elements as follows: Claims 1 and 7 – a trie structure, and Claim 8 – a trie structure and a processor. Although each claim recites additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea associated with mentally being able to perform data lookups, in respective environments, merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on generically claimed components. 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claims 1, 7, and 8, recited and 
As such, claims 1, 7, and 8 are ineligible. 
Dependent claims 2-6, and 9-20 do not aid in the eligibility of the respective independent claims. 
For example, claims 2-6, and 9-20 further analyzes claimed elements of the invention in such a generic manner whereby the elements in their most basic interpretation can be performed mentally with the aid of pen and paper. 
In general, claims 2-6, and 9-20 further describes the elements such as geohash values and the geocode lookup process. The content of these limitations provide further embellishments of the limitations recited in the respective independent claims. The claims generally describe the construction of geohash values based on density indices where these density indices are associated with a messaging system, and the incorporation of the additional elements are disclosed at a high level of generality whereby they do not aid in providing a well-constructed novelty or improvement to the already general data processing features of the impacted base claims. 
Thus, dependent claims 2-6, and 9-20 are also ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20120226889, to Dwight Merriman et al, hereinafter “Merriman”.

Regarding claim 1, Merriman teaches a method for facilitating reverse geocode lookups (It should be noted reverse geocoding is the practice of putting in a set of latitude and longitude coordinates and getting the corresponding address. Merriman, ¶ [0005], teaches a system request for the 10 closest points to an arbitrary location (e.g. a user-specified location on a map) can be … based on geospatial ordering of the two dimensional points. The geospatial ordering is based on a transformation of the two-dimensional location values (e.g. a latitude and longitude pair) into single geospatial hash value. Merriman, ¶ [0088], teaches accepting and processing location-based queries employing geospatial indexing for data units stored in a database … an end user is presented with options to enter a query that equates to , comprising: 
identifying a geographic area comprising a set of overlapping geometries (Merriman, ¶ [0084], teaches returning to FIG. 6, according to one embodiment, given the computed G(C)—geohash of C—from 602 and then successive prefixes P1, P2 . . . PN corresponding to larger and larger rectangles from 606, the search for points inside a bounding circle with center C and radius R includes a determination at 608 YES that a prefix Px corresponds to a rectangle whose edges fall entirely outside the circle. At 608 YES, it is determined that the area described by the center point and the given distance has been exceeded by the area of the corresponding rectangle. Once the rectangle exceeds the area of the circle, all closest locations are described by the box generated from prefix Px. Step 606 is repeated when at 608 NO, a determination is made that the rectangle does not exceed the area defined by center and given distance); 
creating a set of variably sized tiles representing each of the overlapping geometries (Merriman, ¶ [0078], teaches given a geohash H that ends in even number of zeros (of length 2N), a computer system can construct a rectangle whose sides are 1/(2̂(B−N)) the length of the corresponding side of the location space (where B is the number of bits used to encode hash values of points in the location space—in various embodiments additional bits can be used in the generated hash value to permit finer granularity) and whose lower-left corner is the unhash of H (e.g. U(c)). In one example, where a side of the rectangle is being drawn in any coordinate range, the corresponding side is the length of the y coordinate space in the entire mapped location boundary. In some examples, this can encompass all of the latitude values that are mapped. , wherein each tile of the set of variably sized tiles is defined by a geohash value, and wherein a size of each tile of the set of variably sized tiles is dependent on a granularity of the geohash value (Merriman, ¶ [0082], teaches an example location space S rendered as a 2-dimensions cartesian space 752. A center point is defined at 754 with a distance 756 that defines circle 758. As discussed with respect to process 600, FIG. 6, a geohash in calculated from 754 and a prefix hash value is generated based on the geohash of the center point. The first prefix hash corresponds to rectangle 760. The system can be configured to determine that the area of 760 does not exceed the area of 758. In some embodiments, a computation can be performed to determine if the rectangle 760 intersects 758. A second prefix hash value can be generated with fewer agreeing bits that corresponds to rectangle 762. Again computations can be performed to determine if the area of the circle 758 is exceeded or in other embodiments, if the rectangle 762 intersects with the circumference of the circle 758. If the neither operation returns true, at third prefix hash with even fewer agreeing bits can be generated. The third prefix hash corresponds to rectangle 764, which is illustrated as exceeding the area of the circle); and 
constructing a geocode trie structure representing the set of variably sized tiles (Merriman, ¶ [0080-0081], teaches each successive “prefix” agrees with fewer bits than its predecessor (i.e., M goes down), which correspond to larger and larger boxes drawn around the center point. These successive “prefix” geohashes, which correspond to bigger and bigger boxes in the location space, are integers. Given geohash P with M , wherein the geocode trie structure is used to perform a reverse geocode lookup based on a geohash input value (Merriman, ¶ [0063], teaches the candidate locations can then be further analyzed to determine which of the candidate locations actually fall within a given distance from a point of interest. For example, at step 306 a set of filtered data units can be communicated to a system configured to perform distance evaluations on the filtered data units. The filtered data units can be referred to as candidate data units as the rough calculation using the geospatial index identifies locations having geohash values that are within a threshold for the geohash values, but do not necessarily have locations that are within the given distance requirement. According to one embodiment, further analysis is required to determine with precision whether a given candidate location actually falls within the given distance requirement. In some examples, the underlying locations for each data unit having a hash value within the virtual box is compared to a point of interest to determine if each of the underlying locations is actually within the distance requirement (i.e. is a location within x distance from the point of interest)).  

Regarding claim 2, Merriman teaches the claimed invention substantially as claimed and Merriman further teaches the geocode trie structure comprises a plurality of nodes, each of the plurality of nodes representing a geohash value (Merriman, FIG. 8, discloses a hierarchy of geohash value comprising 16 bits. Merriman, ¶ [0081], teaches the integer hash values can be easily indexed using B-Trees).  

Regarding claim 5, Merriman teaches the claimed invention substantially as claimed and Merriman further teaches a length of each geohash value is inversely related to a size of the tile associated with the geohash value (Merriman, FIG. 7, and ¶ [0083], discloses the shorter prefix corresponds to a boundary having a larger area).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 7-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20120226889, to Dwight Merriman et al, hereinafter “Merriman”, in view of U.S. Patent Application, US 9171054, to Roy W. Ward et al, hereinafter “Ward”. 

Regarding claim 7, Merriman teaches a method for facilitating reverse geocode lookups (It should be noted reverse geocoding is the practice of putting in a set of latitude and longitude coordinates and getting the corresponding address. Merriman, ¶ [0005], teaches a system request for the 10 closest points to an arbitrary location (e.g. a user-specified location on a map) can be … based on geospatial ordering of the two dimensional points. The geospatial ordering is based on a transformation of the two-dimensional location values (e.g. a latitude and longitude pair) into single geospatial hash value. Merriman, ¶ [0013], teaches the method further comprises an act of determining the range based on a prefix portion of the hash value for the given location. According to another embodiment, the act of identifying includes an act of comparing respective location values corresponding to the respective hash value to the given location to determine the respective location values are within the search area, wherein the respective location values are determined to be within the identification boundary based on the respective hash value. Merriman, ¶ [0088], teaches accepting and processing location-based queries employing geospatial indexing for data units stored in a database … an end user is presented with options to enter a query that equates to a request for the three closest coffee shops to my current , comprising: receiving a reverse geocode lookup request identifying location coordinates (Merriman, ¶ [0088], teaches the end user can input requests to receive information using a map based display rendered from information transmitted by system and shown in the user interface. A query interface can be rendered for direct input of location information, distance requirement, and any additional constraints the end user would like to enter); generating a geohash value based on the location coordinates (Merriman, ¶ [0039], teaches the transformation step includes a hash function that generates a hash value from coordinate location inputs); 
Merriman teaches the limitations as identified above. Merriman does not explicitly teach:
traversing a geocode trie structure based on the geohash value; identifying a most granular tile of the geocode trie structure matching the geohash value; and providing an identifier of the most granular tile in response to the request.  
	However, Ward teaches:
traversing a geocode trie structure based on the geohash value (It should be noted a geohash is expressed using a short alphanumeric string. Ward, col. 9, ln 47-53, discloses using a master String table and storing a binary index in the inline tree data structure, it is still possible to store any possible alphanumeric string (up to a specified maximum length). Storing the alphanumeric string only once (in the master String table) and storing the corresponding binary indices in the inline tree data structure results in substantial reduction of the size of resulting data file. Further, Ward, col. 14, ln 32-36, discloses the inline tree data structure can be traversed by a customized search ; identifying a most granular tile of the geocode trie structure matching the geohash value (Ward, col. 5, ln 1-15, discloses A hierarchical data tree can include as many levels as needed or desired (which can vary by branch of the tree), and can include as many nodes as needed or desired at any given level. In a further example, the entire hierarchical data arrangement of FIG. 1 can itselfconstitute a terminal node or intermediate nodes of a larger tree structure (discussed further below). In addition to the registered Voter example, other specific examples of data that can be advantageously organized according to hierarchical tree can include: census data, e.g., organized by State (A), county (B), tract (C), census block (D), and record (E); sales data, e.g., organized by customers (A), orders (B), and payments (C); or geopolitical data, e.g., organized by continents (A), countries (B), states or provinces (C), and cities (D)); and providing an identifier of the most granular tile in response to the request (Ward, col. 16, ln 17-35, discloses data fields in the original dataset are selected for determining a suitable hierarchical arrangement for the data structure. In some instances, a suitable choice will be readily apparent, e.g., if the original dataset is arranged in a series of data tables arranged as a series of one-to-many relationships (as in FIG. 3). In other instances, several choices for a suitable hierarchy might be possible, and one might be selected on the basis of the nature of searches to be performed (e.g., choosing streets as the highest level nodes in the voter data example lends itself to geographic searching or filtering). In an exemplary sales dataset, organizing the dataset with customers as the highest-level nodes might facilitate searching and filtering based on customer-related .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Merriman (disclosing location lookups) to include the teachings of Ward (disclosing location information in a hierarchical tree structure) and arrive at a method to determine the desired location information the database.  One of ordinary skill in the art would have been motivated to make this combination because representing location information in a hierarchical tree structure would provide for more efficient searches where only portions of the structure would need to be traversed (Ward, col 18,  ln 22-27). In addition, the references of Merriman and Ward teach features that are directed to analogous art and they are directed to the same field of endeavor of searching for and retrieving location information.

Regarding claim 8, Merriman teaches a system for facilitating reverse geocode lookups (It should be noted reverse geocoding is the practice of putting in a set of latitude and longitude coordinates and getting the corresponding address. Merriman, ¶ [0005], teaches a system request for the 10 closest points to an arbitrary location (e.g. a user-specified location on a map) can be … based on geospatial ordering of the two dimensional points. The geospatial ordering is based on a , comprising: a processor; and a geocode lookup engine configured to: receive a reverse geocode lookup request identifying a location coordinate (Merriman, ¶ [0088], teaches the end user can input requests to receive information using a map based display rendered from information transmitted by system and shown in the user interface. A query interface can be rendered for direct input of location information, distance requirement, and any additional constraints the end user would like to enter); generate a geohash value based at least on the location coordinate (Merriman, ¶ [0039], teaches the transformation step includes a hash function that generates a hash value from coordinate location inputs); 
Merriman teaches the limitations as identified above. Merriman does not explicitly teach:
traversing a geocode trie structure based on the geohash value; identifying a most granular tile of the geocode trie structure matching the geohash value; and providing an identifier of the most granular tile in response to the request.  
	However, Ward teaches:
traversing a geocode trie structure based on the geohash value (It should be noted a geohash is expressed using a short alphanumeric string. Ward, col. 9, ln 47-53, discloses using a master String table and storing a binary index in the inline tree data ; identifying a most granular tile of the geocode trie structure matching the geohash value (Ward, col. 5, ln 1-15, discloses A hierarchical data tree can include as many levels as needed or desired (which can vary by branch of the tree), and can include as many nodes as needed or desired at any given level. In a further example, the entire hierarchical data arrangement of FIG. 1 can itselfconstitute a terminal node or intermediate nodes of a larger tree structure (discussed further below). In addition to the registered Voter example, other specific examples of data that can be advantageously organized according to hierarchical tree can include: census data, e.g., organized by State (A), county (B), tract (C), census block (D), and record (E); sales data, e.g., organized by customers (A), orders (B), and payments (C); or geopolitical data, e.g., organized by continents (A), countries (B), states or provinces (C), and cities (D)); and providing an identifier of the most granular tile in response to the request (Ward, col. 16, ln 17-35, discloses data fields in the original dataset are selected for determining a suitable hierarchical arrangement for the data structure. In some instances, a suitable choice will be readily apparent, e.g., if the original dataset is arranged in a series of data tables arranged as a series of one-to-many relationships (as in FIG. 3). In other instances, .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Merriman (disclosing location lookups) to include the teachings of Ward (disclosing location information in a hierarchical tree structure) and arrive at a method to determine a desired location information the database. One of ordinary skill in the art would have been motivated to make this combination because representing location information in a hierarchical tree structure would provide for more efficient searches where only portions of the structure would need to be traversed (Ward, col 18,  ln 22-27). In addition, the references of Merriman and Ward teach features that are directed to analogous art and they are directed to the same field of endeavor of searching for and retrieving location information.


Regarding claim 9, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Merriman further teaches the geocode trie structure comprises:Page 30 of 33 4489559.1Docket No. TP11177 a plurality of nodes, each particular node representing a particular geohash value associated with a particular tile of the geocode trie structure (Merriman, FIG. 8, discloses a hierarchy of geohash value comprising 16 bits. Merriman, ¶ [0081], teaches the integer hash values can be easily indexed using B-Trees).  

Regarding claim 10, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Merriman further teaches each geohash value is associated with one of a set of variably sized tiles representing a set of overlapping geometries (Merriman, ¶ [0078], teaches given a geohash H that ends in even number of zeros (of length 2N), a computer system can construct a rectangle whose sides are 1/(2̂(B−N)) the length of the corresponding side of the location space (where B is the number of bits used to encode hash values of points in the location space—in various embodiments additional bits can be used in the generated hash value to permit finer granularity) and whose lower-left corner is the unhash of H (e.g. U(c)). In one example, where a side of the rectangle is being drawn in any coordinate range, the corresponding side is the length of the y coordinate space in the entire mapped location boundary. In some examples, this can encompass all of the latitude values that are mapped. According to some embodiments, the generated rectangle is an approximation, that represents a good fit until the unhash of H is approaches an edge of the location space).  

Regarding claim 13, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Ward further teaches a length of particular geohash value is inversely related to a size of a tile associated with the particular geohash value (Merriman, FIG. 7, and ¶ [0083], discloses the shorter prefix corresponds to a boundary having a larger area).  

Regarding claim 14, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Ward further teaches the geohash value is a base 32 representation of the location coordinates interleaved (Ward, col. 9, ln 29-37, discloses the string index technique can be further exploited for certain data fields in which only a very limited set of unique alphanumeric strings occur. For example, there are only limited choices for the type of street that appears in a street name, e.g., Street, Boulevard, Avenue, Lane, Road, etc. That field can be replaced by a one-byte index in the inline tree data structure (allowing indexing of up to 256 such strings; only the last three bits are shown) and a corresponding supplementary string table (illustrated schematically in FIG. 5B)).  

Regarding claim 15, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Ward further teaches the identifier of the most granular tile is a text description of a location associated with the most granular tile (Ward, col. 7, ln 63-67, discloses each node Bxy therefore corresponds to a second-level subset of data records within the corresponding first-level subset, .  

Regarding claim 16, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Merriman further teaches a data system in communication with the geocode look up engine, the data system configured to transmit the reverse geocode lookup request to the geocode lookup engine (Merriman, ¶ [0094], teaches system 500 is illustrated in FIG. 5 as having one location query system 506 and one geospatial indexing system 510. In some embodiments, system 500 can be configured with systems 506 and/or 510 that are made up of multiple systems, for example, a web server, an application server, and a database server. In some example, there can be multiple systems each having multiple components that perform the operations discussed with respect to systems 506 and 510. Either or both systems 506 and 510 can be configured with a context component designed to process and resolve requests for location-based information with additional query criteria).  

Regarding claim 17, the modification of Merriman and Ward teaches the claimed invention substantially as claimed, and Merriman further teaches the data system further configured to: receive a request from a client device, the request from the client device including the location coordinate (Merriman, ¶ [0086], teaches a spatially indexed distributed database system is configured to resolve the complexity and ambiguity associated with location-based querying by limiting the .  


Allowable Subject Matter
Claims 3-4, 6, 11-12, and 18-20 are objected to as being allowable should the objection and rejections set forth in this Office action be overcome and should the claims be rewritten in independent form. 
This allowability is contingent upon further consideration of Applicant’s response. Also, this allowability would be contingent upon the discovery of pertinent art (by Examiner or Applicant), via a further search.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9002859 (to Ward) discloses an inline tree data structure for storing data fields of hierarchically organized data records in a dataset.
US PGPub 20140258280 (to Wilson) discloses identifying a subset of the microposts that include a given token, determining a geographic location corresponding to the subset of the microspots that include the given token, associating the given token with the geographic location, and updating an index to reflect an association between the given token and the geographic location.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        3/13/2021